Title: William P. Van Ness to Nathaniel Pendleton, 16 July 1804
From: Van Ness, William P.
To: Pendleton, Nathaniel



[New York] July 16, 1804
Dr Sir

I went to the City yesterday for the express purpose of conferring with [you] on the subject of the contemplated publication. One of my children was extremely unwell when I left home and a short time after my arrival in town, a Servant was sent to inform me that she was in extreme danger. To this unfortunate situation of my family I beg you to ascribe my apparent inattention to the appointment of yesterday. I regret extremely that your first determination to publish on tuesday has been abandoned, because it will be extremely inconvenient & difficult for me to meet you this day. I shall however be in town by 12 o clock & inform you of my arrival & where I should be happy to see you. The objections that occurred to me upon a slight veiw of your statement were, first that my reasons for not receiving the last communication from Genl Hamilton were not explicitly assigned. I allude to the paper you offered the day after the Message had been delivered, and the answer received.
2d to the introduction of a copy of a paper which you read to me at your house—but was not delivered me, and of course never seen by my principal and as you afterwards furnished me with a written communication of an import somewhat different I think that the only one that should be noticed. One or two other things were presented to my mind at the moment of perusal, but of inferior importance. [It is solely for the purpose of conversing with you on these points, that I should prefer a short suspension of the publication and not to create unnecessary delay. While however the Coroners Jury is sitting, and the public mind is highly excited, I conceive that good rather than evil consequences would result from the proposed delay.] Of this however you will judge & will I trust pursue such measure as are best calculated to allay the irritation which prevails. Pardon me for not copying this letter. The gentleman is waiting for it, and when we meet I will solicit of you permission to transcribe it.
I shall advise you of my arrival, which will be as early as the state of my family’s health will permit certainly by One oclock—in the meantime I will prepare my statement & submit it to your inspection.
